DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/19/21, which is entered.

Drawings
Applicant’s arguments and amendment, see page 7, filed 11/19/21, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 8/19/21 has been withdrawn. 

Claim Objections
Applicant’s arguments and amendment, see page 7, filed 11/19/21, with respect to an objection to claims 3 and 16 have been fully considered and are persuasive.  The objection of 8/19/21 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 8, 10, 12, and 15 – 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sautron (US 2018/0057172 A1) (hereinafter “Sautron”). The specification and drawings of Sautron show all of the elements recited in claims 1, 2, 4 – 8, 10, 12, and 15 – 18 of this application.
Regarding claim 1, Sautron shows an environmental control system (48 and associated structures in Fig. 3) comprising: a first air flow conduit (including 36, 68, 43, and 75 in annotated Fig. 3 below, the capitalized annotations denoting claim limitations) and a second air flow conduit (including 66a, 72a, and 72c in annotated Fig. 3); a turbine (40a) in fluid communication with the first air flow conduit (annotated Fig. 3); a compressor (42a) in fluid communication with the second air flow conduit (annotated Fig. 3), wherein the compressor is operatively associated with the turbine (via the shaft 41); and one or more flow sensors (“the sensors 28 can include respective … flow rate sensors,” para. [0016]) for forming a combined flow measurement of flow out of turbine and the compressor (the flow from sensor 28 in conduit 75 plus the flow from sensor 28 in conduit 72a in Fig. 3 would be the combined flow measurement); and a flow control valve (50) arranged along the first air flow conduit (68) to control a first flow rate in the first conduit based on the combined flow measurement, whereby controlling the first flow rate affects the amount of work communicated to compressor (work is 

    PNG
    media_image1.png
    489
    700
    media_image1.png
    Greyscale

Regarding claim 2, Sautron further shows the second air flow conduit (66a) is connected to an ambient air intake (51, annotated Fig. 3) carried by an aircraft (10, Fig. 1).
Regarding claim 4, Sautron further shows the compressor (42a) has a compressor inlet and a compressor outlet (unnumbered but labeled in annotated Fig. 3, above), wherein the compressor inlet is connected to the second air flow conduit (66a).
Regarding claim 5, Sautron further shows the turbine (40a) has a turbine inlet and a turbine outlet (56, annotated Fig. 3, above), wherein the turbine inlet is connected to the flow control valve (50, annotated Fig. 3, above).
Regarding claim 6, Sautron further shows a union (44) connecting the second air flow conduit (72c) to the first air flow conduit (75, annotated Fig. 3).
Regarding claim 7, Sautron further shows a shaft (41), a gear, a belt or a chain operatively connecting the turbine (40a) to the compressor (42a, annotated Fig. 3, para. [0018]).
Regarding claim 8, Sautron further shows an enclosure (fuselage 14) connected to the environmental control system (48, Fig. 1), wherein the enclosure comprises an aircraft cabin (para. [0013]).
Regarding claim 10, Sautron further shows a single control loop and not more than one single control loop operatively connected to the flow control valve (only one dotted control line connects the controller module 60 to the flow control valve 50 in annotated Fig. 3 above).
Regarding claim 12, Sautron further shows teaches a controller (60) operatively connected to the flow control valve (50, annotated Fig. 3, above) and configured to: receive a target total flow value (bleed air demand for the ECS, 210, Fig. 6, paragraphs [0039] and [0058]); receive the combined flow measurement of both the first air flow and the second air flow (via several flow sensors 28 in the respective conduits, paragraphs [0044] and [0049]); compare the combined flow measurement to the target total flow value (in response to the bleed air demand signal, controller 60 can operably supply proportional amounts of flow by selectively operating valves including valve 50, para. 
Regarding claim 15, Sautron further shows the flow control valve (50) is a single flow control valve and not more than a single flow control valve (valve 50 is the only flow control valve in conduit 68 in Fig. 3).
Regarding claim 16, Sautron further shows an aircraft (10) comprising: the environmental control system as recited in claim 1 (36 and 48, Figs. 1 and 3, see claim 1 above); an ambient air intake (51) connected to the compressor (42a) by the second air flow conduit (66a, annotated Fig. 3, above); an enclosure (fuselage 14) connected to the first air flow conduit and the second air flow conduit (the conduits are a part of the ECS system 36 and 48 in Fig. 3, and ECS 48 is inside the fuselage in Fig. 1, so that they are connected); and a controller (60) with a single control loop (one dotted data line shown in Fig. 3) operatively connected to the flow control valve (50) and configured to: receive a target total flow value (bleed air demand for the ECS, 210, Fig. 6, paragraphs [0039] and [0058]); receive a combined flow measurement of the first air flow and the second air flow (via several flow sensors 28 in the respective conduits, paragraphs [0044] and [0049]), wherein the first air flow has a higher pressure than the second air flow (first air flow is from the high pressure bleed port 36 and second air flow is from the low pressure bleed port 34 or ambient air inlet 51); compare the combined flow measurement to the target total flow value (in response to the bleed air demand signal, controller 60 can operably supply proportional amounts of flow by selectively operating 
Regarding claim 17, Sautron further shows a flow sensor arranged to measure flow the first air flow (sensor 28 in line 75) and the second air flow (sensor 28 in line 72a in annotated Fig. 3) to the enclosure (fuselage 14 via ECS 48 in Figs. 3 and 1); wherein the turbine (40a) has a turbine inlet and a turbine outlet (56, annotated Fig. 3), wherein the turbine inlet is connected to the flow control valve (50, Fig. 3), wherein the turbine outlet (56) is connected to the enclosure (via ECS 48 in Figs. 3 and 1); and wherein the compressor (42a) has a compressor inlet and a compressor outlet (annotated Fig. 3), wherein the compressor inlet is connected to the second air flow conduit (66a), wherein the compressor outlet is connected to the enclosure (fuselage 14 via ECS 48 in Figs. 3 and 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron as applied to claims 1, 12, and 18 respectively above, and further in view of Couture et al. (US 9,272,787 B2) (hereinafter “Couture”). Couture is also in the applicant’s field of endeavor, an environmental control system for an aircraft. These two references, when considered together, teach all of the elements recited in claims 3, 11, 13, 14, 19, and 20 of this application.
Regarding claim 3, Sautron as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the first air flow conduit is connected to a bleed valve of a gas turbine engine compressor section. Sautron does not explicitly contain this additional limitation.
Couture teaches the first air flow conduit (from the bleed air source 12 in Fig. 1) is connected to a bleed valve (14) of a gas turbine engine compressor section (col. 1 lines 17 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sautron by adding the bleed valve of a gas turbine engine as taught by Couture in order to provide a device for closing off high pressure flow from the aircraft engine, separate from the flow 
Regarding claim 11, Sautron as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses a proportional-integral control loop operatively connected to the flow control valve. Sautron does not explicitly contain this additional limitation.
Couture teaches a proportional-integral control loop operatively connected to the flow control valve (20, col. 2 line 66 – col. 3 line 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sautron by adding the PI loop as taught by Couture in order to control the valve as a function of the extent to which the flow differs from the target value instead of by a particular rate which makes provides a smoother air flow rate control that enhances the comfort of the aircraft passengers.
Regarding claim 13, Sautron as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the controller is configured to increase the first air flow and the second air flow when the combined flow measurement is below the target total flow value. Sautron does not explicitly contain this additional limitation.
Couture teaches the controller (26) is configured to increase the first air flow and the second air flow when the combined flow measurement is below the target total flow value (selectively increase the flow of air by opening the flow control valve 20, col. 2 line 66 – col. 3 line 3, which is also a functional limitation that Sautron or Couture is capable 
Regarding claim 14, Sautron as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 14 of this application further discloses the controller is configured to decrease the second air flow and the first air flow when the combined flow measurement is above the target total flow value. Sautron does not explicitly contain this additional limitation.
Couture teaches the controller (26) is configured to decrease the second air flow and the first air flow when the combined flow measurement is above the target total flow value (selectively decrease the flow of air by closing the flow control valve 20, col. 2 line 66 – col. 3 line 3, which is also a functional limitation that Sautron or Couture is capable of performing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sautron by adding the controller function as taught by Couture in order to minimize the different between the feedback value and the reference value (Couture, col. 3 lines 4 – 8).
Regarding claim 19, Sautron as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 19 of this application further discloses increasing the first air flow and the second air flow when the combined flow measurement is below the target total flow value. Sautron does not explicitly disclose this additional limitation.
Couture teaches increasing the first air flow and the second air flow when the combined flow measurement is below the target total flow value (selectively increase the flow of air by opening the flow control valve 20, col. 2 line 66 – col. 3 line 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Sautron by adding the controller function as taught by Couture in order to minimize the different between the feedback value and the reference value (Couture, col. 3 lines 4 – 8).
Regarding claim 20, Sautron as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 20 of this application further discloses decreasing the first air flow and the second air flow when the combined flow measurement is above the target total flow value. Sautron does not explicitly disclose this additional limitation.
Couture teaches decreasing the first air flow and the second air flow when the combined flow measurement is above the target total flow value (selectively decrease the flow of air by closing the flow control valve 20, col. 2 line 66 – col. 3 line 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Sautron by adding the controller function as taught by Couture in order to minimize the different between the feedback value and the reference value (Couture, col. 3 lines 4 – 8).

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. On pages 7 – 8 of the Remarks, related to claim 1, Applicant argues that .
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762